Title: From George Washington Adams to Louisa Catherine Johnson Adams, 2 March 1824
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				
					My dear Mother.
					Boston 2nd. March 1824.
				
				It is pleasant to be able to inform you that Grandfathers health rather improves than declines. He has gone comfortably through the month of February and is now better than he has been for some time past. The family at Quincy are well. Mr Cutler, the Episcopal Clergyman there seems to have made sad havoc with poor Susans intellect. She is very enthusiastic and the religious fervor grows rather than diminishes. There would perhaps be no reasonable objection to this were she prudent but the ostentatious display of opinions in direct opposition to those which he entertains sometimes irritates Grandfather and much affects his comfort. Cutler is considered in Boston an eloquent man and amiable in his private character but not as endowed with very remarkable powers of mind, or blessed with superabundant judgment: he has however established a great reputation at Quincy and his eloquence excites if it does not mislead some of the ladies of his congregation. Charles has come home in very fine spirits, delighted with his winters enjoyment and more talkative than we ever knew him. He afforded Grandfather much entertainment by grouping his fellow passengers and describing their peculiarities which he had noted with that discriminating accuracy of observation which has always distinguished him. He gave us an excellent imitation of Mr Emmets manner in arguing the steam boat cause and was full of news from parties, Congress, the Supreme Court and home. His friends here have generally thought him too reserved but he has proved to them what we knew before that he can be delightfully communicative. The Caucus at Washington seems to be the fashionable topic throughout the Country and does not produce much effect here. The Maine Legislature has adjourned after proving by a vote for nominating Electors, the Majority to be in favour of my Father. There have been probably as great efforts made for Mr Crawford in Maine as in any quarter of the Union but they have been hitherto constantly unsuccessful and though Maine may possibly be divided in her Electoral Vote yet the Majority from present appearances will go for my Father. There is a paper at Taunton in this State called the Free Press which has till now been edited by Messrs Merrick and Parsons a son of old Judge Parsons who has now relinquished the Editorship. While Mr Parsons was joint Editor the Free Press supported Mr Calhoun but now Mr Merrick having become sole Editor has come out since the Caucus in favour of Mr Crawford. Few people however read the Free Press and those who do are not generally satisfied with it: the little merit which it has hitherto possessed giving but frail hopes of its future excellence. The electioneering gentry here are wide awake and sowing the seed which is to produce a harvest for the first of May. The Federal party are struggling to regain the ascendant either in the chair, the Senate or the House if not in all and the Republicans being pretty sure of the Chair are anxious about the prospect for the Houses. Mr Otis is riding round the lists at Hartford and proclaiming himself the Champion of the far fained convention: he has thrown his gauntlet at the Governor but the Governor sets firm in his saddle and rides carelessly on having ensured the victory. My letter seems about to close with a flourish of trumpets but it is more agreeable to express again the respect and affection of  / your son
				
					George Washington Adams
				
				
					P.S. Your letter would have been answered before had not an indisposition (which confined me several days) of a bilious nature prevented: please to mention this as the reason why Mary’s last has not received a reply. I have now entirely recovered and am quite well. 6th. March.
				
			